Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for National Stage under 35 U.S.C. 371. The certified copy has been filed in parent Application No. PCT/AU2017/050827, filed on August 08, 2017. This application has been examined based on the amended disclosure of such application.

Claim Interpretation
Claim 5 recites a list of “weather parameter[s]” that includes “ceilometer.” A “ceilometer” is commonly defined as a device which measures and records certain weather parameters (i.e. the height of clouds). The use of “ceilometer” in Claim 5 is interpreted as meaning the weather parameters associated with a ceilometer.
Claim 7 recites “tasks” including “speed detection” and “speed acquisition” as separate items in a Markush group. The broadest reasonable interpretation of “speed detection” and “speed acquisition” are not interpreted as distinct, despite being written as separate items in a Markush group.
Claim 8 utilizes a forward slash (“/”) in a grammatical list. Such lists utilizing a forward slash are to be interpreted as having an independent relationship as the broadest reasonable interpretation. Therefore, “tyre(s)/bogie(s)/axle(s)” is interpreted as “tyre(s), bogie(s), or axle(s)” and “weight, mass/force” is interpreted as “weight, mass, or force.”
Claims 8 recites that “the real time parameters” of the “system of claim 1” could be “(h) maximum take off weight, mass/force.” The system of claim 1” comprises “at least one processing apparatus” that “generates said real-time parameters of the aircraft based on . . . the data received from the plurality of intermediate sensors.” The common interpretation of “maximum take off weight, mass/force” would include a specification dictated from the aircraft manufacturer, not a parameter measured from the actual aircraft. Therefore, if “at least one processing apparatus” generates the real-time parameter of “maximum take off weight, mass/force,” such generation must be “based on . . . the data received from the plurality of intermediate sensors.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites the limitation " The system of claim 1, wherein the intermediate sensors comprise weight sensors.” However, Claim 1 recites “wherein the intermediate sensors comprise weight sensors” in the fifth and sixth line of Claim 1. Therefore, Claim 2 does not further limits the elements and limitations of Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US-20060085236-A1 ("Smith" later granted as US7739167B2) in view of US-4163283-A ("Darby") and US-4935885-A ("McHale").
Regarding Claim 1, Smith teaches:
“A system for determining real-time parameters of an aircraft traversing a surface on a taxiway before takeoff and after landing” (Fig. 8 and ¶¶85-86. See also ¶¶68-73), the system comprising:
“. . . presence sensors positioned along the surface” (Fig. 8 and ¶86 show that “Aircraft Multilateration Filght Tracking Systems 108,” “including aircraft sensors mounted in taxiways and runways (e.g. conductive loops or the like)” “produce[s or determines] actual aircraft positions or tracks (paths followed),” “[p]osition and speed,” and “data 208 [including] flight corridors, runways, taxiways, and gates used by aircraft, as determined from vehicle ground track, position and speed, along with other aircraft information and communications.” Because Fig. 8 and ¶86 teaches the tracking of an aircraft on the ground, the presence of the aircraft at a certain location is sensed. See also ¶86 showing that “aircraft tracking data, can indicate which gate an aircraft is parked at, which runways were used, and the like.”),
“. . . intermediate sensors . . . , wherein the intermediate sensors comprise weight sensors” (¶73 shows that “take-off and landing fees can be automated, and more accurately based upon actual takeoff weight, number of passengers on board, and the like.” ¶70 shows “actual tracking data may provide more accurate data as to how long the aircraft was parked, what gate it arrived at, take-off weight of the aircraft, number of passengers, and the like.” ¶94 shows “Aircraft weight can be readily determined by knowing aircraft type, souls on board, cargo weight, fuel weight, or even reported weight data (or even weight sensors embedded in pavement).” ¶91 shows “Calculations may include weight calculations based upon aircraft weight (calculated from direct data, or inferred from aircraft type, cargo weight, fuel, and souls on board, or the like).”); and
“at least one processing apparatus that processes data received from the presence sensor and the intermediate sensors” (Fig. 8 shows “Data Acquisition Unit 302,” “Data Correlation and Assembly Unit 502,” “AirScene Data Warehouse 702,” and “Workstations 902.” See also ¶¶68-73.),
“wherein the processing apparatus is configured to generate said real-time parameters of the aircraft based on triggering of one or more of the presence sensors and the data received from the plurality of intermediate sensors” (Fig. 8, ¶68, and ¶90 shows that data is a constant real time “stream." Fig. 8 shows that the data sources includes the sensing apparatus and inground sensors of ¶86, as well as the onboard weight sensors of ¶84. ¶88 shows that not all of the data sources need to be used and "[e]ach source of data may generate data." Therefore, receiving input from the inground sensors of ¶86 or onboard sensors of ¶84 causes the “Data Acquisition Unit 302” and “Data Correlation and Assembly Unit 502” to “generate” the real time parameters. ¶94 shows that "Aircraft weight can be readily determined by knowing aircraft type, souls on board, cargo weight, fuel weight, or even reported weight data (or even weight sensors embedded in pavement).");
“wherein at least some of said real-time parameters relate to weight and balance information of the aircraft” (¶94 shows “Aircraft weight can be readily determined by knowing aircraft type, souls on board, cargo weight, fuel weight, or even reported weight data (or even weight sensors embedded in pavement).” ¶91 shows “Calculations may include weight calculations based upon aircraft weight (calculated from direct data, or inferred from aircraft type, cargo weight, fuel, and souls on board, or the like).” See also Fig. 8 elements 108 and 208 and ¶¶85-86. The broadest reasonable interpretation of “real-time parameters [that] relate to weight and balance information of the aircraft” includes the weight of the aircraft. The limitation is not interpreted narrowly as to requiring information that relates to the weight of the aircraft and requiring information that relates to the balance of the aircraft. Practically, however, the actual weight of the aircraft is information that “relate[s]” to the balance of the aircraft. Therefore, Smith teaches that “at least some of said real-time parameters relate to weight and balance information of the aircraft.”), and
“wherein the real-time parameters, including weight, determine a toll payable for the aircraft, the toll being for utilizing an aircraft landing venue” (¶73 shows that “take-off and landing fees can be automated, and more accurately based upon actual takeoff weight, number of passengers on board, and the like.” ¶70 shows “actual tracking data may provide more accurate data as to how long the aircraft was parked, what gate it arrived at, take-off weight of the aircraft, number of passengers, and the like.” See also ¶¶68-73.).
Smith does not teach:
“at least two presence sensors positioned along the surface” and
“a plurality of intermediate sensors arranged between said at least two presence sensors, wherein the intermediate sensors comprise weight sensors.”
Darby teaches:
“at least two presence sensors positioned along the surface” (Fig. 1, Fig. 3, C1L40-49, C1L55-58, C2L33-48, and C4L61-63 show that a “judicious” amount (i.e. at least four) of sets of two presence sensors are used to track aircraft at an airport. C4L17-18 show that optical, vibration, inductance, and magnetic sensors can be used.) and
“said at least two presence sensors” are “arranged [at]” “[entrances and exits to the runways, taxiways, and terminals]” (Fig 3 shows locations A and B at the entrances and exits to the runway, Locations B and C and Locations D and A at the entrances and exits to the taxiway, and Locations C and D at the entrances and exits to the terminal. Fig. 3 further shows the tracking of three aircraft “707,” “DC9,” and “747.” See also C3L36-40 and C3L59-C4L5, and C4L16-L26. C4L17-18 shows “the processor 24 could accumulate taxi-and-hold times between two sensor set locations.” Therefore, wherever the aircraft is on the ground, the aircraft is either passing through a position sensor or between at least two presence sensors.)
Darby does not teach “a plurality of intermediate sensors arranged between [entrance and exit of the taxiway], wherein the intermediate sensors comprise weight sensors.”
McHale teaches “a plurality of intermediate sensors arranged between [entrance and exit of the taxiway], wherein the intermediate sensors comprise weight sensors” (Abstract and ¶91 show “load-measuring device” and “load weighing means” set in a roadway. ¶91 also defines “platform” to include a roadway with in-ground sensors. Fig. 1 and ¶¶12-13 show “arrangement 100” which includes “code sensor means 80” as well as “load-measuring devices 10, 11, and 12.” Fig. 2 and ¶17-19 show “arrangement 200” which includes “ plurality of load-measuring devices 10', 11' and 12'” and “controller/interrogators 80 and 81.” ¶22 shows that the “platform” be “suitably arranged and disposed to accommodate the range of anticipated aircraft undercarriage and wheel arrangements.” ¶91 and Fig. 7-13 show sensor positioning based on the “different ‘footprints’/’wheel prints’ of the aircraft to be weighed.” Abstract and ¶¶4-5 and 91 show that the parameters include weight and center of gravity information. ¶¶39-40 show that the sensor and load measuring cells are located at the taxi ramp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Darby with Smith because Smith teaches that tracking the actual location of an aircraft enables the airport fees to be more accurately based on actual airport usage (¶21, ¶¶63-67, and ¶70). Thus, combining Darby with Smith furthers the interest taught in Smith, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McHale with Smith and Darby because Smith teaches that tracking the actual weight of an aircraft enables the airport fees to be more accurately based on actual airport usage (¶21, ¶¶63-67, and ¶70). Thus, combining McHale with Smith and Darby furthers the interest taught in Smith, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, Smith, Darby, and McHale teach the “system of claim 1” as shown above. Smith teaches “intermediate sensors comprise weight sensors” (¶73 shows that “take-off and landing fees can be automated, and more accurately based upon actual takeoff weight, number of passengers on board, and the like.” ¶70 shows “actual tracking data may provide more accurate data as to how long the aircraft was parked, what gate it arrived at, take-off weight of the aircraft, number of passengers, and the like.” ¶94 shows “Aircraft weight can be readily determined by knowing aircraft type, souls on board, cargo weight, fuel weight, or even reported weight data (or even weight sensors embedded in pavement).” ¶91 shows “Calculations may include weight calculations based upon aircraft weight (calculated from direct data, or inferred from aircraft type, cargo weight, fuel, and souls on board, or the like).”). Smith and Darby do not teach that “the intermediate sensors comprise weight sensors.” McHale teaches that “the intermediate sensors comprise weight sensors” (Abstract and ¶91 show “load-measuring device” and “load weighing means” set in a roadway. ¶91 also defines “platform” to include a roadway with in-ground sensors. Fig. 1 and ¶¶12-13 show “arrangement 100” which includes “code sensor means 80” as well as “load-measuring devices 10, 11, and 12.” Fig. 2 and ¶17-19 show “arrangement 200” which includes “ plurality of load-measuring devices 10', 11' and 12'” and “controller/interrogators 80 and 81.” ¶22 shows that the “platform” be “suitably arranged and disposed to accommodate the range of anticipated aircraft undercarriage and wheel arrangements.” ¶91 and Fig. 7-13 show sensor positioning based on the “different ‘footprints’/’wheel prints’ of the aircraft to be weighed.” Abstract and ¶¶4-5 and 91 show that the parameters include weight and center of gravity information. ¶¶39-40 show that the sensor and load measuring cells are located at the taxi ramp.).
Regarding Claim 3, Smith, Darby, and McHale teach the “system of claim 1” as shown above. Smith further teaches “[system input] being configured to enable identification of the aircraft” (¶45 and ¶67 show that the system detects the type of aircraft. Fig. 8 and ¶84 show that Databases 104 includes aircraft type. ¶¶91-94 show that the identified aircraft type is used for other processes including weight calculations. ).
Smith does not teach “imaging sensors, the imaging sensors being configured to enable identification of the aircraft.”
Darby teaches “. . . sensors, the . . . sensors being configured to enable identification of the aircraft” (C3L36-L58. See also C2L7-L9).
Darby does not teach” “imaging sensors, the imaging sensors being configured to enable identification of the aircraft.”
McHale teaches “imaging sensors, the imaging sensors being configured to enable identification of the aircraft” (Fig. 1 and ¶12 shows an optical type “code sensor 80.” ¶13 shows that the sensor identifies “the type of aircraft.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Darby with Smith because Smith teaches that tracking the actual aircraft type, instead of relying on a database, enables the airport fees to be more accurately based on actual airport usage (¶¶43-48 and ¶¶63-67. ¶67 shows “Thus, it remains a requirement in the art to provide an airport revenue management system which can track airport revenues and costs by determining the actual location, track, size, and type of aircraft travelling through the airport, as well as accurately tracking the number of passengers, amount of cargo, and the like, and to do so in an automated fashion, without relying unduly on manually entered data or self-reporting by airlines.”). Thus, combining Darby with Smith furthers the interest taught in Smith, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McHale with Smith and Darby because Smith teaches that tracking the actual aircraft type, instead of relying on a database, enables the airport fees to be more accurately based on actual airport usage (¶¶43-48 and ¶¶63-67. ¶67 shows “Thus, it remains a requirement in the art to provide an airport revenue management system which can track airport revenues and costs by determining the actual location, track, size, and type of aircraft travelling through the airport, as well as accurately tracking the number of passengers, amount of cargo, and the like, and to do so in an automated fashion, without relying unduly on manually entered data or self-reporting by airlines.”).  Thus, combining McHale with Smith and Darby furthers the interest taught in Smith, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 4, Smith, Darby, and McHale teach the “system of claim 1” as shown above. Smith further teaches “the . . . sensors . . . enable determination of presence of an aircraft, aircraft separation, [and] speed measurement . . .” (¶86 shows an “Aircraft Multilateration Flight Tracking System 108” which could include "aircraft sensors mounted in taxiways and runways (e.g. conductive loops or the like) or other types of systems" that can produce or determine the “actual position,” “speed,” or “tracks (paths followed) of an aircraft.” Sensing presence is included in sensing actual position. Sensing aircraft separation is included in sensing actual position and tracks of an aircraft.).
Smith does not teach “the at least two sensors are positioned in a row to enable determination of presence of an aircraft, aircraft separation, speed measurement and aircraft classification.”
Darby teaches “the at least two sensors are positioned in a row to enable determination of presence of an aircraft, aircraft separation, speed measurement and aircraft classification” (Fig. 1 and C2L28-L42 shows sensor set 12 comprising of two sensors positioned in a row. Abstract, C3L36-L58, and C2L7-L9 shows the determination of “type of aircraft” based on wheelbase measured by two sensors. C2L37-L49 and Fig. 3 show tracking of each aircraft’s speed and location.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Darby with Smith because Smith teaches that tracking the actual aircraft type, instead of relying on a database, and the actual aircraft location enables the airport fees to be more accurately based on actual airport usage (¶¶43-48, ¶¶63-67, and ¶70.). Thus, combining Darby with Smith furthers the interest taught in Smith, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, Smith, Darby, and McHale teach the “system of claim 1” as shown above. Smith further teaches “. . . obtain[ing] at least one weather parameter . . .” (Fig. 8 and ¶87 shows use of weather data.). Smith and Darby do not teach “at least one weather determination station, the at least one weather determination station being configured to obtain at least one weather parameter selected from a group consisting of: apparent wind speed, wind direction, air temperature, pavement temperature, relative humidity, pavement humidity, barometric pressure, heat index, wind chill, ceilometer, lateral and longitudinal wind draft, and air density.” McHale further teaches “at least one weather determination station, the at least one weather determination station being to obtain at least one weather parameter selected from a group consisting of: apparent wind speed, wind direction, air temperature, pavement temperature, relative humidity, pavement humidity, barometric pressure, heat index, wind chill, ceilometer, lateral and longitudinal wind draft, and air density” (Fig. 2 and ¶19 show a “wind speed and direction unit 90, ambient air temperature unit 91 and relative humidity unit 92.” ¶20 shows that the weather data can be used to correct inaccuracies in the lead measurements caused “because of wind strength and direction, ambient air temperature and relative humidity.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Darby with Smith because Smith teaches that tracking the actual location of an aircraft enables the airport fees to be more accurately based on actual airport usage (¶21, ¶¶63-67, and ¶70). Thus, combining Darby with Smith furthers the interest taught in Smith, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McHale with Smith and Darby because McHale teaches that incorporating collected weather data can improve accuracy of data collected from other sensors (¶20). Thus, combining McHale with Smith and Darby furthers the interest taught in McHale, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 6, Smith, Darby, and McHale teach the “system of claim 1” as shown above. Smith further teaches “a visual display apparatus configured to indicate the real time parameters of the aircraft” (Fig. 8, ¶82, and ¶92 shows that the parameters may be visually displayed.).  
Regarding Claim 7, Smith, Darby, and McHale teach the “system of claim 1” as shown above. Smith further teaches that “the at least one processing apparatus is configured to carry out at least one of the following tasks: loop detection, direction detection, speed detection, force detection based on frequency, speed acquisition, determination of acceleration of the aircraft, determination of deceleration of the aircraft, compensating input signals to external parameters, conditioning input signals to external parameters, and linearizing of input signals to external parameters” (¶86 shows an “Aircraft Multilateration Flight Tracking System 108” which could include "aircraft sensors mounted in taxiways and runways (e.g. conductive loops or the like) or other types of systems" that can produce or determine the “actual position,” “speed,” or “tracks (paths followed) of an aircraft.”).
Regarding Claim 8, Smith, Darby, and McHale teach the “system of claim 1” as shown above. Smith further teaches that “the real time parameters are selected from a group consisting of: (a) the aircraft's individual tire weight, mass/force; (b) all individual bogies/axles weight, mass/force; (c) accumulated lateral tyre(s)/bogie(s)/axle(s) weight, mass/force; (d) accumulated longitudinal tyre(s)/bogie(s)/axle(s) weight, mass/force; (e) total accumulated weight, mass/force of all tyre(s)/bogie(s)/axle(s); (f) lateral tyre(s)/bogie(s)/axle(s) weight, mass/force distribution; (g) longitudinal tyre(s)/bogie(s)/axle(s) weight, mass/force distribution; (h) maximum take off weight, mass/force; (i) longitudinal centre of gravity; (j) lateral centre of gravity; (k) total centre of gravity; (1) tyre detection; (m) aircraft speed; (n) validation of constant velocity of the aircraft; (o) tyre inflation irregularities; (p) identification indicia pertaining to the aircraft; (q) left to right aircraft loading balance information and distribution; (r) fore to aft aircraft loading balance information and distribution; and (s) the aircraft loading and balance information and distribution” (¶84, ¶90-91, and ¶94 shows “reported weight data.” Therefore, ¶84, ¶90-91, and ¶94 discloses at least “(e) total accumulated weight, mass/force of all tyre(s)/bogie(s)/axle(s).”).
McHale also teaches that “the real time parameters are selected from a group consisting of: (a) the aircraft's individual tire weight, mass/force; (b) all individual bogies/axles weight, mass/force; (c) accumulated lateral tyre(s)/bogie(s)/axle(s) weight, mass/force; (d) accumulated longitudinal tyre(s)/bogie(s)/axle(s) weight, mass/force; (e) total accumulated weight, mass/force of all tyre(s)/bogie(s)/axle(s); (f) lateral tyre(s)/bogie(s)/axle(s) weight, mass/force distribution; (g) longitudinal tyre(s)/bogie(s)/axle(s) weight, mass/force distribution; (h) maximum take off weight, mass/force; (i) longitudinal centre of gravity; (j) lateral centre of gravity; (k) total centre of gravity; (1) tyre detection; (m) aircraft speed; (n) validation of constant velocity of the aircraft; (o) tyre inflation irregularities; (p) identification indicia pertaining to the aircraft; (q) left to right aircraft loading balance information and distribution; (r) fore to aft aircraft loading balance information and distribution; and (s) the aircraft loading and balance information and distribution” (¶11 show that the sensors determine “loadings on individual struts of an aircraft and thereby the gross weight of the aircraft.” ¶14 shows that “the calculated load data, commonly referred to as load and balance calculations, will receive a check against the calculated gross weight and also the position of the center of gravity.” Therefore ¶11 and ¶14 discloses at least “(e) total accumulated weight, mass/force of all tyre(s)/bogie(s)/axle(s);” “(k) total centre of gravity;” “(p) identification indicia pertaining to the aircraft;” and “(s) the aircraft loading and balance information and distribution.” See also ¶39.).
Regarding Claim 10, “a method for determining a toll payable for an aircraft . . .” The elements and limitations of the method of Claim 10 are embodied by the elements and limitations of Claims 1-8. Therefore, Smith, Darby, and McHale teach the elements and limitations of Claim 10, just as discussed above regarding Claims 1-8.

Response to Arguments
Applicant’s arguments filed 09/15/2022, with respect to Claim Objections, have been fully considered and are persuasive. The objections have been withdrawn based on the clarifying amendments to the claims.
Applicant’s arguments filed 09/15/2022, with respect to Rejections under 35 U.S.C. 112 for Claims 1-9, 11, and 13-16 have been fully considered and are persuasive. The rejections based on 35 U.S.C. 112 have been withdrawn based on the clarifying amendments to the claims. However, Claim 2 is rejected under on 35 U.S.C. 112(d) as discussed above.
Applicant’s arguments filed 09/15/2022, with respect to Rejections under 35 U.S.C. 101 for Claims 1-13, have been fully considered and are persuasive. The rejections based on 35 U.S.C. 101 have been withdrawn.
Applicant’s arguments filed 09/15/2022, with respect to Rejections under 35 U.S.C. 103 for Claims 1-8 and 10, have been fully considered and are not persuasive. Applicant argues that Smith is not directed to providing pilots with load and balance information, but merely collects information for calculation of fees among other business purposes of the airport. Examiner agrees that Smith collects data to better calculate airport fees, as is claimed by Applicant. Applicant does not claim, nor has amended to claim, that data is presented to pilots for the benefit of better operating the aircraft. Applicant further argues that the cited art does not teach “at least two sensing apparatus.” As shown above, Darby teaches presence sensors throughout runway, taxiway, and terminal, and McHale teaches weight sensors on the taxiway. Therefore, the cited art teaches the “at least two sensing apparatus.” The amended Claims 1-8 and 10 are rejected under 35 U.S.C. 103 in light of Smith, Darby, and McHale as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-5258582-A (“Junginger”) shows the calculation of center of gravity based on measurements at the landing gear.
US-5214586-A (“Nance”) shows accurately measuring gross weight of an aircraft utilizing multiple inputs.
US-6462697-B1 (“Klamer”) shows tracking and measurement of aircraft and aircraft parameters with sensors under the taxiways or runways.
WO-2017079848-A1 (“Kleywegt”) shows an aircraft weight and balance data management system.
FR-2914416-A1 (“Daniel”) shows in-ground weighing units used to calculate center of gravity.
RU-131480-U1 (“Krasnikov”) shows software and hardware that calculates center of gravity based on a load platform.
EP-0245030-A2 (“Garrington”) shows identification of type of aircraft based on sensors along a runway.
US-20180274966-A1 (“Jurik”) shows in ground sensor which can detect weight, speed, acceleration, direction of movement, health of tires, and number and type of axes.
US-20110232973-A1 (“Abercrombie”-1) shows a platform which performs weighing of a moving aircraft.
US-20110232974-A1 (“Abercrombie”-2) shows a movable pad which weighs an aircraft and collects other parameters .
US-20090125273-A1 (“Hively”) shows improved accuracy on a weighing system similar to those disclosed in Abercrombie.
US-20060111868-A1 (“Beshears”) shows an information infrastructure which integrates measurement of aircraft parameters, such as those disclosed in Abercrombie.
US-20130197739-A1 (“Gallagher”) shows a system which monitors aircraft parameters and verifies such parameters are within allowable tolerances.
US-20130030613-A1 (“Friedlander”) shows the real time monitoring of a runway and runway conditions.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628